UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7735


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRENT MICHAEL GREEN, a/k/a Big Bruce,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:03-cr-00016-FDW-4)


Submitted:   May 14, 2012                       Decided:   May 24, 2012


Before KING and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles R. Brewer, Asheville, North Carolina, for Appellant.
Anne M. Tompkins, United States Attorney, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brent Michael Green appeals the district court’s order

denying relief on his motion seeking a reduction in sentence, 18

U.S.C. § 3582(c)    (2006),     based       on   Amendment    750   to    the    U.S.

Sentencing Guidelines Manual.           We have reviewed the record and

find   no   reversible    error.      Accordingly,       we    affirm     for     the

reasons stated by the district court.               United States v. Green,

No. 3:03-cr-00016-FDW-4 (W.D.N.C. Dec. 15, 2011)                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials       before    the      court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                        2